Citation Nr: 1310851	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  10-22 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

 Entitlement to service connection for the cause of the Veteran's death.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty service from October 1970 to October 1973.  He died in December 2007.  The appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Cleveland, Ohio, which denied the appellant's claims.  

In December 2010, the appellant testified at a Board video conference hearing before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing has been associated with the Veteran's claims folder. 

The Board has previously considered this matter.  In July 2011, the Board remanded the claim for additional development, specifically, to obtain an opinion regarding the cause of the Veteran's death.  Thereafter, in an April 2012 Supplemental Statement of the Case ("SSOC"), the VA Appeals Management Center continued the denied of the claim.  The matter has now been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  The Veteran died in December 2007.  The death certificate shows that the immediate cause of death was metastatic kidney cancer to the lungs/mediastinal 

lymph nodes; due to (or consequence of) kidney cancer.

2.  At the time of his death, service connection was not in effect for any disability, and the Veteran did not have any claims pending before VA.

3.  The Veteran served on active duty within the Republic of Vietnam during the Vietnam era, and is thus presumed to have been exposed to herbicides.

4.  The Veteran was not diagnosed with metastatic kidney cancer to the lungs/mediastinal lymph nodes, or kidney cancer during service or within one year of service.

5.  The competent medical evidence of record does not establish that a disability of service origin caused or contributed to the Veteran's death.

6.  The competent medical evidence of record establishes that the Veteran was diagnosed with kidney cancer that metastasized to the lungs and mediastinal lymph nodes, and that his kidney cancer was neither caused by, nor related to any incident of active service, to include herbicide exposure.


CONCLUSION OF LAW

A disability incurred in, or aggravated by service did not cause or contribute substantially or materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1101, 1112, 1116, 1131, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159. 3.303, 3.304, 3.307(a)(6), 3.309(e), 3.312 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 ("VCAA")

With respect to the appellant's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).

      A.) Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims ("Court") held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the VA Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability and effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

In addition, the Court has held that, in general, 38 U.S.C.A. § 5103(a) notice for a claim of entitlement to dependency and indemnity compensation ("DIC") benefits must include:  (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The Court also held that a DIC claim imposes upon VA no obligation to inform a DIC claimant, who submits a non-detailed application, of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Id.

Notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction ("AOJ").  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case ("SOC") or SSOC. Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

Here, a May 2008 pre-adjudication letter notified the appellant of the evidence and information necessary to substantiate a DIC claim based on service connection for the cause of the Veteran's death.  Specifically, she was told that to support a claim for DIC benefits, the evidence must show that the Veteran died while on active duty, or that the Veteran died from a service-related injury or disease.  The letter also advised the appellant of her and VA's responsibilities under the VCAA.  

The United States Court of Appeals for the Federal Circuit ("Federal Circuit") has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, the Board recognizes that the May 2008 letter did not expressly notify the appellant of the information and evidence needed to support a claim for DIC based on a condition not yet service-connected.  Nonetheless, the Board observes that a letter dated August 2009 informed the appellant of what evidence was needed to support a claim for DIC benefits based on a disability that was not service-connected at the time of the Veteran's death.  Thereafter, in an April 2010 SOC, the appellant's claim was readjudicated.  Accordingly, and as the appellant has pointed to no prejudice resulting from this lack of notice, the Board finds any error in the content or timing of the notice is not prejudicial.  

Because the Board has concluded that the preponderance of the evidence is against the appellant's claims, any questions as to the appropriate disability ratings or effective dates to be assigned are rendered moot, and no further notice is needed. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

      B.) Duty to Assist

Under the VCAA, VA also has a duty to assist the appellant in the development of a claim.  This includes assisting the appellant in procuring service treatment records, relevant post-service treatment records, and providing a VA examination or opinion when warranted.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).

The Board concludes that VA's duty to assist has been satisfied in this case.  Of record are the Veteran's service and post-service treatment reports, his terminal hospital treatment reports and his death certificate.  The claims folder also contains the appellant's personal statements and testimony in support of her claim.  Also of record is an expert advisory medical opinion from a VA physician who, after reviewing the complete evidence of record, concluded that it was less likely than not that the Veteran's kidney cancer was caused, or aggravated by herbicide exposure in service.  The Board finds that the VA opinion is adequate, as it was predicated on a complete review of the aforementioned service and post-service private treatment reports of record, assertions from the appellant, as well as the physician's own expert knowledge.  The report also provides a complete rationale for the opinion stated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).  Accordingly, the Board finds that VA's duty to assist has been met and no further development is necessary.  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

Further, as noted the appellant was afforded a Board hearing in December 2010.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion, by the appellant or her service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the appellant's submissions and statements, as well as those of her representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on the evidence and elements necessary to substantiate the claim.  As such, the Board finds that the VLJ complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, No. 11-1253 (Vet. App. Oct. 16, 2012).

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  The appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her appealed claims.  Accordingly, the Board will proceed to a decision on the merits.

II.  Discussion

The Board has thoroughly reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Under 38 U.S.C.A. § 1154(a), VA is also required to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  In Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Federal Circuit held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3), lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." (footnote omitted).  However, the Court has held that "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic disease during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for those chronic diseases listed specifically at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2012); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012).  

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In addition, certain chronic diseases, including malignant tumors, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year of separation from active duty service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2012).

In order to establish service connection for the cause of a veteran's death, it must be shown that a service-connected disability caused the death, or substantially or materially contributed to it.  A service-connected disability is one which was incurred in, or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2012).

The death of a veteran will be considered as having been due to a service-connected disability when such disability was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

The service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto.  
38 C.F.R. § 3.312(b) (2012).

The service-connected disability will be considered a contributory cause of death if it is shown that it contributed substantially or materially to death, combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c) (2012).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. 

Medical evidence is required to establish a causal connection between service, or a disability of service origin, and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).

The debilitating effects of a service-connected disability must have made the veteran materially less capable of resisting the fatal disease, or have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

A.  Entitlement to service connection for the cause of the Veteran's death.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service connected if the requirements of
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) (2012).  A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).

These disease include AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, type 2 diabetes, Hodgkin's disease, ischemic heart disease (including acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemia (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  Ischemic heart disease associated with herbicide agent exposure in service for VA presumptive service connection purposes does not include hypertension or peripheral manifestations of arteriosclerosis, such as peripheral vascular disease or stroke.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).

The Secretary has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 
59 Fed. Reg. 341-46 (1994); see also Notice, 61 Fed. Reg. 41,442 -449 (1996).  The Secretary has further stated that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam Era is not warranted for numerous specified diseases, including renal cancer.  See Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (Jun. 8, 2010).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Veteran's death certificate reveals that he died on December [redacted], 2007 as a result of metastatic kidney cancer to the lungs/mediastinal lymph nodes as a result of kidney cancer.  An August 2006 surgical pathology report further demonstrates a finding of metastatic sarcomatoid renal cell carcinoma (kidney cancer) involving nine out of nine lymph nodes.  The Veteran was not service-connected for any disabilities at the time of his death.  

The appellant contends that the Veteran's death resulted from metastatic kidney cancer to the lungs/mediastinal lymph nodes that was the result of sarcomatoid renal cell carcinoma, which she avers was a result of herbicide exposure during active duty service in Vietnam.

Review of the Veteran's service personnel records reveals that he served in the Republic of Vietnam from June 1971 to March 1972; his military occupational specialty was airframe repairman.  He was awarded the Vietnam Service Medal with two bronze stars.  As such, herbicide exposure is conceded.  However, as noted above, sarcomatoid renal cell carcinoma is not one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 
38 C.F.R. § 3.309(e), as renal cancers have been specifically ruled out by the National Academy of Science as being associated with herbicide exposure.  In addition, while lung cancer is one of the diseases which may be presumed to have resulted from herbicide exposure under the provisions of 38 C.F.R. § 3.309(e), the medical evidence of record demonstrates that the cancer of the Veteran's lungs was the result of his sarcomatoid renal cell carcinoma having metastasized to the lungs and was not the site of origin of his cancer.  A presumption of service connection is not applicable when a cancer listed as a presumptive disease under 38 C.F.R. § 3.309 is shown by the evidence to be a metastasis from a cancer which is not so listed.  See Darby v. Brown, 10 Vet. App. 243 (1997); see also VAOPGCPREC 18-97 (presumptive service connection may not be established under 38 U.S.C. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as being associated with herbicide exposure, if the cancer developed as the result of metastasis of a cancer which is not associated with herbicide exposure).  Thus, service connection for the cause of the Veteran's death as a result of metastatic kidney cancer to the lungs/mediastinal lymph nodes resulting from sarcomatoid renal cell carcinoma on the basis of presumptive herbicide exposure in service is not for application.

Notwithstanding the foregoing discussion regarding presumptive service connection, the Federal Circuit has held that a claimant is not precluded from establishing service connection for a disease averred to be related to herbicide exposure, as long as there is proof of such direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir 1994); see also Brock v. Brown, 10 Vet. App. 155, 160-61 (1997), vacated on other grounds (Fed. Cir. 2000).  Thus, under Combee, presumption based on herbicide exposure is not the only method for establishing service connection.  See also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to establishing service connection on a direct basis for the cause of the Veteran's death from metastatic kidney cancer to the lungs/mediastinal lymph nodes resulting from sarcomatoid renal cell carcinoma, his service treatment records are negative for any complaints suggestive of, treatment for, or diagnosis of sarcomatoid renal cell carcinoma during service.  

Review of the post-service treatment reports shows that the Veteran was first diagnosed with renal cell cancer in July 2006, when he presented to his local hospital complaining of flank pain and hematuria.  At that time, a CT scan of the abdomen demonstrated the presence of a large, right necrotic renal mass with the presence of retroperitoneal lymphadenopathy.  In August 2006, he underwent a radical nephrectomy.  As noted above, a surgical pathology report revealed a finding of metastatic sarcomatoid renal cell carcinoma.

In support of her claim, the appellant submitted treatise evidence in the form of several articles from medical journals, as well as information from a United Kingdom cancer research website, which stated that sarcomatoid renal cell carcinoma is a rare type of kidney cancer, in which the cells of the cancer look like the cells of a sarcoma and are treated in the same way as a sarcoma.  The appellant also provided information from the American Public Health Association regarding a population-based case-control study, which noted that, while the etiology of renal cell carcinoma remains unclear, environmental factors, including cigarette smoking, have been linked to its incidence.  This study also noted a higher incidence among those exposed to Agent Orange.  Based on this evidence suggesting a link between herbicide exposure and renal cell carcinoma, the Board remanded the claim for additional evidentiary proceedings.

In December 2011, a VA physician specializing in hematology/oncology reviewed the Veteran's complete claims folder and provided an advisory medical opinion regarding the cause of the Veteran's death.  He was specifically informed that the Veteran was presumed to have been exposed to herbicides in service, such as Agent Orange.  The physician began by noting that, despite the aforementioned findings in the Internet article submitted by the appellant, the Veteran's tumor was characterized pathologically as a sarcomatoid renal cell carcinoma, which he emphasized is a variant of renal cell carcinoma and is a carcinoma, not a soft tissue sarcoma.  He next discussed the study, noting that it was one retrospective, single center review of 297 patients diagnosed with renal cell cancer in a VA hospital over a 22-year period.  While he observed that thirteen of these patients (4%) claimed exposure to Agent Orange, he concluded that far more corroborative data would be necessary to establish a link between the cancer and Agent Orange.  He further added that, given that the patient population was entirely made up of veterans, he would anticipate that one could select any disease for a retrospective review and find that at least 4% of a veteran group reviewed would have a history of Agent Orange exposure.  He also noted that the data presented in this particular study had not been published in a peer-reviewed journal.  Based on his review of the evidence of record, the VA physician concluded that there is a less than a 50% probability that Agent Orange exposure resulted in the development of the Veteran's renal cell carcinoma.

Having reviewed the complete evidence of record, the Board concludes that the most probative evidence fails to support the appellant's contention that the Veteran's death was related to service, to include as a result of herbicide exposure during service.  Instead, the Board finds the most probative evidence of record to be the advisory report from the VA physician, who, after reviewing the claims folder, including the additional studies submitted by the appellant, concluded that it was less likely than not that the Veteran's metastatic kidney cancer to the lungs/mediastinal lymph nodes as a result of sarcomatoid renal cell carcinoma was the result herbicide exposure.  The Board notes that the VA physician did not find, nor is there any competent evidence of record to suggest, that the Veteran's cancer originated in his lungs.  The VA examiner's conclusion was based on the exercise of sound judgment after a careful analysis of the facts and circumstances surrounding the Veteran's death.  

In addition to the medical evidence, the Board has also considered the statements and testimony of the appellant, as well as the evidence she presented in support of her claim.  In this regard, the Board certainly finds that the appellant is competent to offer evidence as to facts within her personal knowledge, such as observable symptoms of the Veteran's disability prior to his death.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges that there are instances in which lay testimony can serve to establish an association between service and the claimed disability.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnose simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology is probative.  However, while the appellant, as a lay person, may be competent to describe having witnessed symptoms associated with her husband's illness, she has not been shown to be competent to offer an opinion on a matter clearly requiring medical knowledge, such as determining the etiology of sarcomatoid renal cell carcinoma diagnosed many years after active military service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Therefore, this is not a case in which the lay opinions of the appellant may serve to establish any association between the Veteran's death and service.

Moreover, the Board has also considered the Internet articles and other treatise information submitted by the appellant.  In this regard, the Board notes that treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. § 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  In addition, the Court has held that, while a medical article or treatise can provide support to a claim, it must be combined with an opinion from a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998); see Wallin v. West, 11 Vet. App. 509, 514 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus); see also Mattern v. West, 12 Vet. App. 222, 228 (1999).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  In this case, while the articles submitted by the appellant discuss the various possible causes of renal cell carcinoma, the Board finds the treatise evidence in this instance to be so general and speculative in nature as to not constitute competent, probative evidence.

Finally, the Board notes that, in her application, the appellant referred to a 2005 Board decision, in which service connection for renal cell carcinoma, to include as a result of herbicide exposure, was granted.  Although the appellant argues that this decision should be viewed as persuasive authority, the Board finds that it has very limited probative value to this case in that it is based on the specific facts of the cited case.  It is a well-established doctrine of veterans' law that decisions of the Board have no precedential value.  See 38 C.F.R. § 20.1303 (2012); see also Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  Because different medical and other evidence in the cases of other veterans may have resulted in the grant of service connection, prior Board decisions do not compel the conclusion that the facts in this case call for the grant of service connection for the cause of the Veteran's death.  

Accordingly, as the claims folder contains no competent, credible and probative medical evidence or opinion relating the Veteran's death directly or indirectly to his active duty service, the Board finds that service connection for the cause of the Veteran's death is not warranted.  The "benefit-of-the-doubt" rule enunciated in 38 U.S.C.A. § 5107(b) is not for application, as there is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Although the Board is sympathetic to the appellant's sincere belief that the Veteran died as a result of cancer due to herbicide exposure, the Board may not go beyond the factual evidence presented in this claim to provide a favorable determination.



ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


